DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 06/10/2021 has been entered. Claims 2, 4 and 6-10 have been cancelled. Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Claims 1, 3 and 5 are now pending in the application.

Response to Arguments

3. 	Applicant’s arguments filed on 06/10/2021 are considered and acknowledged but are moot in view of the new grounds of rejection.
Applicant argues that “the PTH sections are in fact a through air gap as shown in FIG. 2 and thus are not fully filled by a conductive material.” Examiner respectfully disagrees. Tresness discloses in figs. 5, 13, 27 and  in [0082] the PTH sections are fully filled by a conductive material (plating material 319b, [0082]). 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, 
Line 6: limitations “a conductor fully filling the mounting hole” are unclear. The mounting hole fully filling with what? With plating material? For examination purposes, the claim will be given a broad interpretation until further clarification is received.

Lines 24-26: limitations “the first end portion of the first wiring conductor is positioned at an end in a longitudinal direction of the first wiring conductor, and the second end portion of the first wiring conductor is positioned at another end in the longitudinal direction” are unclear. It is unclear what the applicant is trying to claim. What kind of positions?

Line 32: limitations “the parasitic capacitors” lack antecedent basis and are unclear.
There is no information about the parasitic capacitors in the Specification. 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tresness 
(US 2012/0039010) hereinafter Tresness in view of Admitted by Applicant Prior Art (Admission), hereinafter AAPA.

Regarding claim 1: Tresness discloses in figs. 19-21 a filter (500, 507) which is formed on a multilayer printed circuit board (PCB) (502) [0062] having at least two wiring layers (504, 30, 32), the filter (507) being wired to a circuit [0094], the filter comprising: a mounting hole (518, 520) passing through the multilayer PCB from a front surface (502a) to a rear surface (502b) of the multilayer PCB; an input terminal that is a conductor fully filling the mounting hole (518, 520) (with plating material 319b, [0082]) and comprises a first protruding portion (508a) protruding from the front surface of the multilayer PCB (508a) and a second protruding portion (shown in fig. 20 without reference number protruding from the rear surface of the multilayer PCB, the second protruding portion being connected to the multilayer PCB by a solder [0094]; a first wiring conductor (504a, 534) which is a belt-shaped wiring conductor (shown in figs. 19-20) having a first end portion and a second end portion, the first end portion being connected to the first protruding portion of the input terminal (508a), the first wiring conductor being disposed on the rear surface (502b) of the multilayer PCB; a first via connector (518) that passes through the multilayer PCB (502) and is connected the second end portion of the first wiring conductor (504a, 534); a second wiring conductor (530) which is a belt-shaped wiring conductor (shown in figs. 19-20) having a third end portion and is connected to the circuit, the third end portion being connected to the first via connector (518), without, being directly connected to the input terminal, the second wiring conductor (530) being disposed on the front surface of the multilayer PCB (502); and a first input capacitor (C0, C1) including a first electrode and a second electrode (not shown but there are inherently under capacitor (C0, C1), the first electrode being disposed on and connected to the second wiring conductor, and the , 534) is positioned at an end in a longitudinal direction of the first wiring conductor, and the second end portion of the first wiring conductor (504a, 534) is positioned at another end in the longitudinal direction figs. 19, 20, the third end portion of the second wiring conductor (530), a connection portion between the second wiring conductor and the first electrode of the first input capacitor (C0, C1), and a connecting portion between the second wiring conductor and the inner circuit are aligned on the second wiring conductor in this order along a longitudinal direction of the second wiring conductor (530) figs. 19-20), and the input terminal and the first via connector (518) include inductors (the plated through hole portion 506, 518 and L10 to L13) connected in series, and the parasitic capacitors and the first input capacitor (C0, C1) constitute an LC circuit of the filter fig. 21. Tresness is silent with respect to an inner circuit, wiring conductor and the input terminal and the first via connector include parasitic inductors.
AAPA discloses in the “Background of the invention” section, at the time the invention was made, that it was old and well-known to use the multilayer printed circuit board PCB (300) includes an inner circuit with wiring conductor 305, 307,308, an input power-supply line from a surface mount connector 107 extends through via 310, an inner layer wiring conductor 307, parasitic inductors in vias (314 to 316), the inner layer wiring conductor (306), and vias (317 to 319) (Specification, page 2, lines 5-17). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Tresness an inner circuit, wiring conductor and the input terminal and the first via connector include parasitic inductors, as taught by AAPA in order to provide stable filter electrical circuit.

Conclusion 

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848